 

For Court Use Only

 

Attorney or Party without Attorney:
SNELL & WILMER
DAVID E ROGERS (019274)

ONE ARIZONA CENTER
PHOENIX , AZ 85004
Telephone No:
Attorney For: Plaintiff Ref. No. or File No.: 74895.00004

 

 

énsert name of Court, and judicial District and Branch Court:
IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA

 

 

Plaintiff; ABC WATER LLC, AN ARIZONA LIMITED LIABILITY COMPANY; ET AL.

Defendant: APLUS WATER, LLC, AN INDIANA LIMITED LIABILITY COMPANY; ET AL.
Dept/Div: Case Number:

 

 

CV-18-4851-PHX-SPL

 

 

CERTIFICATE OF SERVICE Hearing Date: Time:

 

 

1.

At the time of service ! was at least 21 years of age and not a party to this action.

I served copies of the

SUMMONS IN A CIVIL ACTION; COMPLAINT; NOTICE TO PARTIES - MANDATORY INITIAL DISCOVERY PILOT PROJECT; PRELIMINARY ORDER
a. Partyserved: APLUS WATER, LLC

b. Person served: ANGELA SMOKER, STATUTORY AGENT

Address where the party was served: 3340 MONROE ST ROOM B, LAPORTE, IN 46350

! served the party:
a. by substituted service. On: Thu, Jan 10 2019 at: 03:17 PM by leaving the copies with or in the presence of:
ANGELA SMOKER, STATUTORY AGENT , Caucasian, Female , Age: 40 , Hair: Blond , Height: 5'8" , Weight: 150 Ibs .

(a) ( Person of suitable age and discretion. Informed him or her of the general nature of the papers.
(b) | received this document for service on: 01/09/2019

Service: $189.00, Mileage: $0.00, Certificate: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $199.00
| Declare under penalty of perjury under the laws of the State of

Indiana that the foregoing is true and correct.

6. Person Executing:

a. Michael Jenkins
b, FIRST LEGAL
3737 North 7th. Street Suite 209

PHOENIX, AZ 85014

c. (602) 248-9700

(Date) (Signature)

CERTIFICATE OF SERVICE

2960960 (10342434)

 

 
   
